

De Beira Goldfields inc.
30 Ledgar Road
Balcatta, Western Australia
6021




June 15, 2006


Emco Corporation
World Trade Center Panama
Calle 53, Aptdo. 871295
Marbella, Panamá
República de Panamá
Fax 507-269-4991


Attention: Francisco Carrano


Dear Sirs:


Re: Acquisition of 80% interest of Minera Nanguita CA (“MINANCA”)


This letter will confirm our previous discussions concerning the proposed
acquisition of an 80% interest in MINANCA (the “Subsidiary”) by De Beira
Goldfields Inc. (“De Beira”).


This letter agreement sets forth the terms and conditions of the proposed
acquisition, which, when accepted by Emco Corporation (“Emco”), will form a
binding agreement between us, with such terms and conditions to be embodied in
due course in a more formal agreement (the “Formal Agreement”), which will form
a binding agreement among De Beira, Emco and the Subsidiary.


Based on our previous discussions and correspondence, De Beira agrees to acquire
an 80% interest in the Subsidiary by acquiring 17,200 shares in the capital of
the Subsidiary from Emco (the “Shares”) for an aggregate purchase price
comprising of 3 million restricted common shares in the capital of De Beira at a
deemed price of not less than US$10.00 per common share and a cash payment of
US$400,000.


The Formal Agreement and the closing will be conditional upon the following:



a.  
De Beira paying a deposit of US$500,000 to Emco on the acceptance of this letter
agreement by Emco (funds to be wire transferred prior to public announcement).

 

b.  
De Beira will be allowed to conduct due diligence on the property owned by the
Subsidiary (collectively, the “Mine”).




c.  
The due diligence to be conducted by De Beira will be completed by July 7, 2006.





If the Formal Agreement is not completed and closing does not occur by the close
of business on July 10, 2006, Emco will immediately thereafter refund the full
amount of US$500,000 to De Beira, subject to the terms and conditions of
paragraph 3 below.


The Formal Agreement will provide, among other terms and conditions, the
following:



1.  
Upon satisfactory completion and closing of the transaction proposed by this
letter agreement, the US$500,000 deposit paid by De Beira will be utilized and
deemed to be for the following purposes:




i.  
US$400,000 as comprising the cash portion of the purchase price for the Shares
and paid to existing shareholders of the Subsidiary; and




ii.  
US$100,000 as a loan from De Beira to the Subsidiary for expenditure on the
Mine.




2.  
De Beira will advance a further sum of US$7,000,000 to the Subsidiary for the
following purposes:




i.  
US$1,500,000 within 15 days of the completion of De Beira’s due diligence on the
Mine to be used for upgrade expenditures on the Mine;




ii.  
US$400,000 to be used for upgrades to the Mine by July 31, 2006;




iii.  
US$1,375,000 by October 2, 2006 to be paid to the Bank of Guayaquil for existing
debt owed by the Subsidiary to the Bank of Guayaquil; and




iv.  
the balance of US$3,725,000 to be used for exploration expenditures on the Mine
and to be paid equally over a period of five months beginning September 1, 2006
with the final payment due on January1, 2007.




3.  
The Subsidiary will undertake to grant a mortgage over all its assets to De
Beira as security against the loan funds provided by De Beira under the terms of
the previous paragraphs. The loan will be repaid from cash surpluses generated
from production by the Subsidiary prior to any dividend or distribution payments
to shareholders of the Subsidiary.




4.  
The Shares will be held in escrow until the purchase price for the Shares is
paid in full.




5.  
The Subsidiary will appoint De Beira as the Joint Operator of the Mine with the
existing operator, Overton SA.




6.  
De Beira will be responsible for keeping the Mine and all permits in good
standing during the term of the Formal Agreement.



Miscellaneous


1.
It is understood that contained in the Formal Agreement will be the normal and
usual covenants and warranties for a transaction of this nature, including among
other things, but without limitation, due existence and good standing of the
Subsidiary and the Mine. The Formal Agreement will also disclose and contain
warranties concerning, without limitation, the correctness and accuracy of the
financial statements; taxes; the holdings of permits, licences, consents and
authorities necessary to carry on the business; the amount or value of
liabilities, accounts receivable, all commitments for the payment of dividends,
bonuses, salaries, management fees and employee benefits; all purchase orders
and other obligations; and all outstanding guarantees and performance bonds.



2.
Pending the closing of the transaction, De Beira and its representatives will
have, at reasonable times and with minimal disruption, access to the
Subsidiary’s books and records, financial and operating data, material contracts
and other information with respect to the business as De Beira will reasonably
request.



3.
All information will be kept confidential and will be divulged by the parties
only to their respective principals and professional advisors, unless required
by law to be disclosed.



4.
Each of the parties will pay their own costs, expenses and fees (including,
without limitation, legal counsel) incurred in connection with the preparation,
execution and the consummation of this letter agreement and the Formal
Agreement.



5.
This letter agreement and the Formal Agreement will be interpreted in accordance
with the laws of the State of Nevada and will enure to the benefit of and be
binding upon De Beira and Emco, and their respective heirs, successors and
permitted assigns.



6.
De Beira and Emco agree to sign such further and other deeds and documents,
including without limitation, the Formal Agreement and to give such further and
other assurances as may be necessary to fully implement this letter agreement.




 


[The remainder of this page was intentionally left blank]



If the foregoing accurately sets forth your understanding of our agreement,
please sign this letter agreement where indicated below, which will then form a
binding agreement between us, subject only to the terms and conditions
aforesaid. We will then immediately begin preparation of the Formal Agreement.




Yours truly,


De Beira Goldfields Inc.


Per: /s/ Reg Gillard        c/s


 
Authorized Signatory




ACCEPTED AND AGREED TO THIS 15th DAY OF JUNE, 2006:




Emco Corporation


c/s     Per: /s/ Francisco Carrano
 Francisco Carrano, President 



